Citation Nr: 0840358	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-32 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to herbicides and 
polychlorinated biphenyls (PCBs).

2.  Entitlement to service connection for colon cancer, to 
include as secondary to exposure to herbicides and PCBs.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the veteran's claims.

The veteran claims that his colon cancer and diabetes 
mellitus are related to exposure to herbicides and PCBs 
during service.  Specifically, he contends that while serving 
as a Hawk radar technician he repaired electronic equipment 
from Vietnam that was coated with PCBs and possibly Agent 
Orange.

In a May 2004 statement of the case, the veteran indicated 
that he was stationed in Miesau, Germany where he repaired 
malfunctioning electronic equipment and guidance packages 
received from field artillery units, including units from 
Vietnam.  He stated that his military duties included daily 
and continuous open use of handling PCBs and high power 
voltage supply units while stationed in the Army's 4th 
Ordnance.  He indicated that he received electronic packages 
from the field, tore down and repaired the units, reassembled 
the packages, and then returned the missiles to the field; a 
process that required constant submersion of his arm and hand 
in insulating liquid that contained PCBs.

In July 2005, the Service Department indicated that there 
were no documents on file indicating whether the veteran 
handled PCBs.  However, the extent of the Service Departments 
inquiry regarding additional records in support of the 
veteran's claim remains unclear.



Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) and request copies of the 
veteran's service personnel records, or 
any other records, that have not yet been 
requested and obtained.

2.  Request the Department of Defense 
(DOD) and the United States Army to 
provide information concerning the duties 
of the veteran's military occupational 
specialty including whether the veteran 
was exposed to herbicides, polychlorinated 
biphenyls (PCBs), or any other hazardous 
or cancer-causing chemicals during his 
service.

3.  Then, if exposure to PCBs or 
herbicides has been objectively verified, 
schedule the veteran for an appropriate VA 
examination to determine the nature and 
etiology of any diabetes mellitus and 
colon cancer.  Any further indicated 
studies must also be conducted.  The 
claims folder should be reviewed by the 
examiner and that review should be 
indicated in the examination report.  The 
examiner should provide the rationale for 
the opinion provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Is it at least as likely as not 
(50 percent probability or more) 
that any current diabetes mellitus 
was incurred in or aggravated during 
the veteran's service, including 
exposure to herbicides or PCBs?


(b)  Is it at least as likely as not 
(50 percent probability or more) 
that any current colon cancer was 
incurred in or aggravated during the 
veteran's service, including 
exposure to herbicides or PCBs?

4.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

